    Case 3:17-cr-00324-MEM Document 167 Filed 10/23/20 Page 1 of 7




               UNITED STATES DISTRICT COURT
              MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA

     v.                                    CRIMINAL NO. 3:17-324

FAIZAL BHIMANI, OM SRI SAi,                  (JUDGE MANNION)
INC., NAZIM HASSAM, and
PLAZA INN f/k/a QUALITY INN,

                 Defendants




                     VERDICT FORM




                         COURT EXHIBIT #1
    Case 3:17-cr-00324-MEM Document 167 Filed 10/23/20 Page 2 of 7




WE, THE JURY, MAKE THE FOLLOWING UNANIMOUS FINDINGS

BEYOND A REASONABLE DOUBT:



                                COUNT 1:

        Sex Trafficking by Force or Coercion, Aid and Abet


         We, the jury, as to Count 1 of the Indictment, Sex

   Trafficking    by   Force   or Coercion,   unanimously find   the

   defendant, FAIZAL BHIMANI :




                 Guilty_✓_               Not Guilty _ __




         We, the jury, as to Count 1 of the Indictment, Sex

   Trafficking    by   Force   or Coercion,   unanimously find   the

   defendant, OM SRI SAi, INC. :




                         /
                 Guilty _ __             Not Guilty _ __



                                   -2-
Case 3:17-cr-00324-MEM Document 167 Filed 10/23/20 Page 3 of 7




                          COUNT 2:

                  Sex Trafficking Conspiracy


     We, the jury, as to Count 2 of the Indictment, Sex

Trafficking Conspiracy, unanimously find the defendant, FAIZAL

BHIMANI:




             Guilty_✓
                    __             Not Guilty _ __




     We, the jury, as to Count 2 of the Indictment, Sex

Trafficking Conspiracy, unanimously find the defendant, OM SRI

SAi, INC.:




                    ✓_
             Guilty __             Not Guilty _ __




                             -3-
Case 3:17-cr-00324-MEM Document 167 Filed 10/23/20 Page 4 of 7




                            COUNT 3:

     Conspiracy to Distribute and Posses With Intent to
             Distribute Controlled Substances


      We, the jury, as to Count 3 of the Indictment, Drug

Trafficking Conspiracy, unanimously find the defendant, FAIZAL

BHIMANI:



              Guilty_/_             Not Guilty _ __


      We, the jury, as to Count 3 of the Indictment, Drug

Trafficking Conspiracy, unanimously find the defendant, NAZIM

HASSAM:




              Guilty_✓
                     __             Not Guilty _ __



      We, the jury, as to Count 3 of the Indictment, Drug

Trafficking Conspiracy, unanimously find the defendant, OM SRI

SAi , INC.:

                     J
              Guilty _ __           Not Guilty _ __

                              -4-
Case 3:17-cr-00324-MEM Document 167 Filed 10/23/20 Page 5 of 7




                              COUNT 4:

                    Managing a Drug Premises


       We, the jury, as to Count 4 of the Indictment, Managing a

Drug    Premises,    a     hotel   in    Bartonsville,   Pennsylvania ,

unanimously find the defendant, FAIZAL BHIMANI:



                      ./
            Guilty _ __                  Not Guilty _ __



       We, the jury, as to Count 4 of the Indictment, Managing a

Drug    Premises,    a     hotel   in    Bartonsville,   Pennsylvania ,

unanimously find the defendant, NAZIM HASSAM :




            Guilty _ _
                     / _                 Not Guilty _ __



       We, the jury, as to Count 4 of the Indictment, Managing a

Drug    Premises,    a     hotel   in    Bartonsville,   Pennsylvania,

unanimously find the defendant, OM SRI SAi , INC.:


                    ,j
            Guilty _ __                  Not Guilty _ __


                                   -5-
Case 3:17-cr-00324-MEM Document 167 Filed 10/23/20 Page 6 of 7




                              COUNT 5:

                    Managing a Drug Premises


       We, the jury, as to Count 5 of the Indictment, Managing a

Drug    Premises,    a    hotel   in    Stroudsburg,    Pennsylvania,

unanimously find the defendant, NAZIM HASSAM:



            Guilty __    ✓_             Not Guilty _ __



       We, the jury, as to Count 5 of the Indictment, Managing a

Drug    Premises,    a    hotel   in    Stroudsburg ,   Pennsylvania,

unanimously find the defendant, FAIZAL BHIMANI:


                      j
            Guilty _ __                 Not Guilty _ __



       We, the jury, as to Count 5 of the Indictment, Managing a

Drug    Premises,    a    hotel   in    Stroudsburg ,   Pennsylvania,

unanimously find the defendant, POCONO PLAZA INN, f/k/a

QUALITY INN :


            Guilty _ __  ✓              Not Guilty _ __


                                  -6-
     Case 3:17-cr-00324-MEM Document 167 Filed 10/23/20 Page 7 of 7




     The foregoing is the unanimous verdict of the jury in the above-

captioned case of UNITED STATES OF AMERICA v. FAIZAL BHIMANI,

OM SRI SAi, INC., NAZIM      HASSAM, and POCONO PLAZA INN f/k/a

QUALITY INN.




                                               JURY'FOREPERSON




Please have the foreperson sign and date this verdict form, place it in
the envelope provided, and inform the courtroom security officer that
you have a verdict.




                                  -7-
